PER CURIAM.
The Family Law Rules Committee of The Florida Bar (Committee) has filed an out-of-cycle report proposing amendments to Florida Family Law Rule of Procedure Form 12.900(a), in accord with Florida Rule of Judicial Administration 2.130(e). We have jurisdiction. See art. Y, § 2(a), Fla. Const.
The Committee submitted the proposed amendments to the Executive Committee of the Board of Governors, which unanimously approved the proposals. Thereafter, the proposed amendments were announced in the December 1, 2005, edition of The Florida Bar News and published on The Florida Bar’s website. Interested parties were directed ■ to file comments with the Chair of the Committee by January 1, 2006. Consideration of the proposed amendments to form 12.900(a) has been expedited due to the January 1, 2006, effective date of the rule amendments in In re Amendments to the Rules Regulating the Florida Bar, 916 So.2d 655 (Fla. 2005) (.Amendments). The Court will consider any comments filed in response to the publication notice.
In Amendments, the Court adopted numerous amendments to the Rules Regulating the Florida Bar, including revisions to subchapter 10-2, rule 10-2.1 (Definitions, Generally). Chapter 10 of the rules addresses the investigation and prosecution of the unlicensed practice of law. Rule 10-2.1(a)(1) requires that specific disclosures be made to any person who is assisted by a nonlawyer in the completion of certain legal forms. The requirements of rule 10-2.1 are also set forth in family law form 12.900(a) (Disclosure From Nonlawyer), which incorporates the language of the rule.
Thus, in light of the substantive changes to rule 10-2.1 adopted in Amendments, the Committee proposes the instant amendments to form 12.900(a). The proposed amendments to the form incorporate the recent amendments to rule 10-2.1. After considering the instant report, the Court adopts the proposed amendments to form 12.900(a).
Accordingly, form 12.900(a) is hereby adopted as set forth in the appendix to this opinion, fully engrossed. The amendments shall become effective immediately. The form discussed herein may be accessed and downloaded from the Florida State Courts website at www.flcourts.org.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.900(a), DISCLOSURE FROM NONLAWYER
When should this form be used?
This form must be used when anyone who is not a lawyer in good standing with The Florida Bar helps you complete any Florida Family Law Form. Attorneys who are *1146licensed to practice in other states but not Florida, or who have been disbarred or suspended from the practice of law in Florida, are nonlawyers for the purposes of the Florida Family Law Forms and instructions.
The nonlawyer must complete this form and both of you are to sign it before the nonlawyer assists you in completing any Family Law Form.
In addition, on any other form with which a nonlawyer helps you, the nonlawyer shall complete the nonlawyer section located at the bottom of the form unless otherwise specified in the instructions to the form. This is to protect you and be sure that you are informed in advance of the nonlawyer’s limitations.
What should I do next?
A copy of this disclosure, signed by both the nonlawyer and the person, must be given to the person and the nonlawyer must keep a copy in the person’s file. The nonlawyer must keep copies for at least six years of all forms given to the person being assisted.
Special notes ...
This disclosure form does NOT act as or constitute a waiver, disclaimer, or limitation of liability.
[[Image here]]
[[Image here]]
DISCLOSURE FROM NONLAWYER
{Name}_, told me that he/she is a nonlawyer and may not give legal advice, cannot tell me what my rights or remedies are, cannot tell me how to testify in court, and cannot represent me in court.
Rule 10-2.1(b) of the Rules Regulating The Florida Bar defines a paralegal as a person who works under the supervision of a member of The Florida Bar and who performs specifically delegated substantive legal work for which a member of The Florida Bar is responsible. Only persons who meet the definition may call themselves paralegals. {Name} _, informed me that he/she is not a paralegal and cannot call himselfiherself a paralegal.
{Name} __, told me that he/she may only type the factual information provided by me in writing into the blanks on the form. {Name} _, may not help me fill in the form and may not complete the form for me. If using a form approved by the Supreme Court of Florida, {name} _, may ask me factual questions to fill in the blanks on the form and may also tell me how to file the form.
[[Image here]]
*1147[[Image here]]
[[Image here]]